DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Dec 2020 has been entered.

Response to Amendment
The amendment filed 21 Dec 2020 has been entered. Claims 1, 3-8, 10-15, and 17-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 and 103 rejections previously set forth in the Final Office Action mailed 24 Sep 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite the limitations “calculating a first or second quotient by dividing the first or second sum by 2n...” and “generating a respective utility or double encrypted meter reading based on the first or second quotient” (claim 1, lines 12, 14, 22, and 24, and corresponding lines of claims 8 and 15) are not properly described in the application as filed. The paragraphs [0023]-[0030], [0043]-[0047] & [0052]-[0056] of the published application disclose “modulo operation”, which is related to ‘remainder’ of division. 
Claims 3-7, 10-14, and 17-20 are rejected due to the dependency on the rejected corresponding independent claims.
Appropriate correction/clarification is required.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 would be allowable if overcome the 112(a) rejections. The prior art of records and upon further searching of various databases prior arts do not appear to fairly teach the specific steps for the computer-implemented method, system, and computer program product, including generating a respective utility encrypted meter reading and generating a respective double encrypted meter reading, recited in the amended independent claims 1, 8, and 15, and their dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gentry (US20130170640A1) teaches fully homomorphic encryption.
Jaffe et al. (EP1691501A1) teaches leak-resistant cryptography method and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/C.C.L./Examiner, Art Unit 3685 


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685